DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       Applicants’ amendment and response of 5/18/2022 are acknowledged. Claims 6, 11, 13, 15, 16 and 17 have been amended. Claim 10 has been canceled.

Claim Status
3.      Claims 6, 8, 11 and 13-17 are pending. Claims 6, 11, 13, 15, 16 and 17 have been amended. Claim 10 has been canceled Claims 1-5, 7, 9, and 12 have been canceled by a previous amendment.

Information Disclosure Statement
4.      Applicants’ information disclosure statements filed 9/21/2020 and 2/12/2022   have been considered. Initialed copies of 1449 are enclosed. 

Priority
5.       Acknowledgment is made of applicant's claim for foreign priority based on application No 2018-060637 filed in Japan on 3/27/2018. It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.  For the purpose of the prior art the priority will be given for the date of filing of 371 application, which is 3/25/2019.

Election/Restrictions
6.     Applicants’ election with traverse of 5/18/2022  is acknowledged. Applicants elected group I (claims 6 and 14-17) drawn to a method of prevention, reduction or suppression stress. 
     The traversal is on the ground(s) that: “This election is made with traverse because all the claims are directed to the special technical feature of methods of reducing, relieving, preventing, or suppressing stress in a subject in need thereof. The claims have been amended to clarify and further define the subject. At a minimum, claim 11, as amended, should be rejoined with the elected group of claims 6 and 14-17. Furthermore, it is asserted that examining all the claims together would not pose an undue burden on the Examiner due to the relatedness of the methods. All the claims should be examined together.
This is found partially persuasive. Amended claim 11 would be examined with elected claims 6 and 14-17. Claim 8 is withdrawn because it is drawn to a method of producing anti-stress composition. As independent claim 13 is drawn to treatment or prevention of a variety of disorders and will not be joined with elected invention. 
The requirement is still deemed proper and is therefore made FINAL.
      Claims 6, 11 and 14-17 are consideration. Claims 8 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/18/2022.

Claim Rejections - 35 USC § 112
7.     The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.     Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a deposit rejection.
The invention appears to employ biological materials, specifically Lactobacillus helveticus NITE BP-01671.  Since the biological materials are essential to the claimed invention they must be obtainable by a reproducible method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant has deposited the bacteria strains (¶ 0025 of the specification), and a certificate of deposit in Japanese but there is no indication in the specification as to public availability.  It looks that  the deposit is made under the Budapest Treaty, but an affidavit or declaration by applicant or someone associated with the patent owner who in a position is missing to make such assurances, or a statement by an attorney of record over his or her signature and registration number, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
          (c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
          (d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
          (e) the deposit will be replaced if it should ever become inviable.
          Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information; however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  
Therefore, claim 16 is not enabled by the disclosure.

Claim Rejections - 35 USC § 112
9.    Claims 6, 11 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reduction of stress in a subject, does not reasonably provide enablement for suppressing or preventing stress or any disease that occurs in a subject under stress.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In making a determination that a disclosure does not satisfy the enablement requirement, the Wand factors that may be considered include: (A) the breadth of the claims, (B) the nature of the invention, (C) the state of the prior art, (D) the level of one of ordinary skill, (E) the level of predictability in the art, (F) the amount of direction provided by the inventor, (G) the existence of working examples, and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While it is not essential that every factor be examined in detail, those factors deemed most relevant should be considered. 
Nature of the invention. The claims are drawn to a method for prevention, reduction, or suppression of stress in a subject in need thereof, the method comprising administering or ingesting Lactobacillus helveticus to the subject.	
Breadth of the claims. The breadth of the clamed invention is exceedingly large and fails to receive adequate support in the specification. Claim 6 encompass prevention and suppression of stress, regardless of the cause.  The claims encompass preventing or suppressing mental stress, all anxiety disorders, anthropophia, sociality or adjustment disorder.
State of the prior art and Unpredictability. The state of the art is limited to the treatment, or improvement of stress-induced symptoms.  No prior art teachings show the suppression or prevention of a stress-related disease. Suppression is defined as to put down by authority or force, to exclude from consciousness and/or to inhibit the growth or development of. There is no teaching of inhibiting the development of stress.
Guidance in the specification and working examples. The disclosure is limited to embodiments that fall within the scope of the claimed invention. The description is limited to treating stress-induced symptoms. The specification fails to provide guidance pertaining to prevention, suppression or treatment of all causes of stress induced diseases that occur in a subject under stress.	
Amount of experimentation necessary. The above-mentioned details establish that one skilled in the art would not be able to make or use the full scope of claimed invention with a reasonable expectation of success and without undue experimentation.	
Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claimed invention. Thus, the claims are not enabled by the disclosure.


Claim Rejections - 35 USC § 102
10.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.    Claim(s) 6, 11 and 14-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by LIANG, S.et al., (Neuroscience.,2015, vol.310, pg.561-77). Art of record applicants’ search report.
 The claims are drawn to:
    Claim 6. A method for prevention, reduction, or suppression of stress in a subject in need thereof, the method comprising administering or ingesting Lactobacillus helveticus to the subject.
     Claim 11. The method for relieving stress according to claim 6, wherein the subject in need thereof is highly sensitive to stress.
      Claim 14.   The method according to claim 6, wherein the stress is mental stress.
      Claim 15. The method according to claim 6, wherein the stress is caused by an anxiety disorder,
       Claim 16.  The method according to claim 6, wherein the Lactobacillus helveticus is Lactobacillus helveticus NITE BP-01671.
         Claim 17. The method according to claim 6, wherein the Lactobacillus helveticus is included in a pharmaceutical composition or a food or drink composition.
 Note:  Specification [0026] Lactobacillus helveticus NITE BP-01671 is not limited to the deposited bacterium, and may be a bacterium that is substantially homogeneous with the same deposited bacterium. A substantially homogeneous bacterium is a bacterium that is classified as Lactobacillus helveticus, the base sequence of 16SrRNA gene of which is at least 99.5% identical, and preferably 100% identical, to the deposited bacterium, or which has the same microbiological characteristics as those of the above-described deposited bacterium, and a strain that is substantially identical to the above-described deposited strain. Therefore, the broadest reasonable interpretation of the claim 16 term " Lactobacillus helveticus NITE BP-01671 
is any Lactobacillus helveticus and is not limited to Lactobacillus helveticus NITE BP-01671. 
         LIANG, S.et al. teach administration of Lactobacillus helveticus NS8 improves behavioral, cognitive, and Biochemical aberrations caused by chronic Restraint stress.
  (abstract, introduction, fig.3, 4, pp.563, 565,573). LIANG, S.et al. teach administration in form of pharmaceutical composition or drink composition (see page 563). LIANG, S.et al. teach limitations of claims 11 (sensitive to stress), 14 (mental stress) and 15 (anxiety disorder) see abstract, pages 565 and 573. 
The prior art anticipates the claimed invention.

Claim Rejections - 35 USC § 102
12.    Claim(s) 6, 11 and 14-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Romijn et al. (Australian and New Zealand Journal of Psychiatry, vol.5, no.8, pp. 810-821, January 10. 2017).
 The limitations of claims recited above. 
         Romijn et al. teach administration of Lactobacillus helveticus improved mood, stress and anxiety in a subject (see title, abstract, method and conclusion, pages 811, 812, 814, 818 and tables 1 and 2). Romijn et al. teach administration in form of pharmaceutical composition or drink composition (see page 812). Romijn et al.  teach limitations of claims 11 (sensitive to stress), 14 (mental stress) and 15 (anxiety disorder) see abstract, pages 812, 814 and tables 1, 2. 
The prior art anticipates the claimed invention.



Conclusion
13.      No claims are allowed.
14.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
May 20, 2022



/JANA A HINES/Primary Examiner, Art Unit 1645